Citation Nr: 0016517	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  97-02 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for human immunodeficiency virus (HIV) related 
illness.  

2.  Entitlement to service connection for non small cell 
carcinoma of the lung as secondary to the service connected 
HIV related illness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1983 to 
June 1988.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 rating decision from the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO).  

The issue of entitlement to an increased rating for HIV 
related illness has been remanded by the Board for further 
development on two prior occasions, the first in February 
1998, and the second in July 1999.  

Following the July 1999 remand, the RO granted a 30 percent 
increased rating for HIV related illness, effective back to 
the date the initial claim was received.  The appellant is 
generally presumed to be seeking the maximum benefit 
available by law, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  The veteran 
and his representative have not indicated satisfaction with 
this rating.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



The record shows that the veteran has been diagnosed with non 
small cell carcinoma of the lung, and he has submitted a 
claim for service connection for this disorder as secondary 
to his service connected HIV related illness.  

In March 2000 the RO denied service connection for non small 
cell carcinoma.  In March 2000 the veteran submitted a notice 
of disagreement (NOD) with the RO's denial of service 
connection for non small cell carcinoma.  There is no 
indication that the RO provided the veteran with a Statement 
of the Case (SOC) pertaining to this issue.  

When there has been an initial RO adjudication of a claim and 
an NOD has been filed as to its denial, the veteran is 
entitled to an SOC, and the RO's failure to issue an SOC is a 
procedural defect requiring remand.  Manlincon v. West, 
12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 
408-10 (1995); see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The issue of entitlement to an initial rating in excess of 30 
percent for HIV related illness is inextricably intertwined 
with the issue of service connection for non small cell 
carcinoma as secondary to HIV related illness, and must 
therefore be remanded for the third time.  

These issues are inextricably intertwined because the pending 
issue of service connection for non small cell carcinoma as 
secondary to HIV related illness may impact the evaluation of 
the HIV related illness.  The next higher rating of 60 
percent for HIV related illness is warranted, in pertinent 
part, following the development of an acquired 
immunodeficiency syndrome (AIDS)-related opportunistic 
infection or neoplasm.  38 C.F.R. § 4.88b, Diagnostic Code 
6351 (emphasis added).  

A neoplasm is defined as any new and abnormal growth which is 
uncontrolled and progressive.  Neoplasms can be malignant or 
benign and are also known as tumors.  See Dorland's 
Illustrated Medical Dictionary 1107 (28th ed. 1994).  


Carcinoma has been defined as a malignant new growth.  Id. at 
265.  

Thus, the grant of service connection for non small cell 
carcinoma of the lung as secondary to HIV related disease 
could result in a change of the evaluation for the service-
connected HIV related illness.  See 38 C.F.R. § 4.88b, 
Diagnostic Code 6351.  

Accordingly, this case is remanded to the RO for the 
following:

1.  The veteran should be notified that 
he may submit additional evidence and 
argument in accordance with 38 U.S.C.A. 
§ 5103(a) (West 1991).  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  All 
pertinent evidence received should be 
associated with the claims file.  

2.  The RO will take such development or 
review action as it deems proper 
regarding the issue of entitlement to 
service connection for non small cell 
carcinoma of the lung as secondary to HIV 
related illness.  

3.  If such action does not resolve the 
disagreement either by granting the 
benefit sought or through withdrawal of 
the notice of disagreement, such agency 
shall prepare a statement of the case.  A 
reasonable period of time for a response 
should be afforded.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and if it has not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Following the above, the RO should 
readjudicate the issue of entitlement to 
an initial evaluation in excess of 30 
percent for HIV related illness based on 
all the evidence of record.  The RO 
should document its consideration of the 
applicability of the criteria of 
38 C.F.R. §§ 3.321(b)(1) (1999) as 
warranted.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the veteran's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).




